
	

115 S747 IS: Special Diabetes Program for Indians Reauthorization Act of 2017 
U.S. Senate
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		
		115th CONGRESS1st Session
		S. 747
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2017
			Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reauthorize the special diabetes programs for Indians.
	
	
		1.Short title
 This Act may be cited as the Special Diabetes Program for Indians Reauthorization Act of 2017 .
 2.FindingsCongress finds that: (1)American Indians and Alaska Natives are disproportionately affected by diabetes.
 (2)Approximately 16 percent of American Indian and Alaska Native people have diabetes compared to only 12 percent of the general United States population.
 (3)The death rate due to diabetes for American Indians and Alaska Natives is 1.6 times higher than for the general population.
 (4)In response to the growing epidemic of diabetes among Native communities, Congress authorized the Special Diabetes Programs for Indians in 1997.
 (5)Since the first authorization, the Special Diabetes Programs for Indians have— (A)made it possible for Native communities to develop and sustain quality diabetes treatment and prevention programs, including—
 (i)a 40-percent increase in number of diabetes clinics; (ii)a 42-percent increase in access to registered nutritionists; and
 (iii)a 61-percent increase in availability of culturally tailored education programs; (B)resulted in concrete health outcomes, like a 48-percent decrease in end-stage renal disease among American Indian and Alaska Native populations; and
 (C)led to millions of dollars in healthcare cost savings by decreasing the prevalence of costly preventable diabetes complications.
 (6)Due to the continued positive impact of the Special Diabetes Programs for Indians on Native communities and the large return on investment for healthcare funding, Congress has shown its support for the programs by—
 (A)reauthorizing the Special Diabetes Programs for Indians no less than 8 times; and (B)sending letters of support for the Special Diabetes Programs to Congressional leadership signed by more than 350 Representatives and 75 Senators.
 3.Reauthorization of the special diabetes programs for indiansSection 330C(c) of the Public Health Service Act (42 U.S.C. 254c–3(c)) is amended by striking paragraph (2) and inserting the following:
			
				(2)Appropriations
 (A)In generalFor the purpose of making grants under this section, there is appropriated, out of any money in the Treasury not otherwise appropriated—
 (i)$150,000,000 for fiscal year 2018; and (ii)the amount specified in subparagraph (B) for each of fiscal years 2019 through 2024.
						(B)Inflation adjustment
 (i)In generalIn the case of any of fiscal years 2019 through 2024, the dollar amount in subparagraph (A)(i) shall be increased by an amount equal to the product of—
 (I)such dollar amount; and (II)the percentage increase in the medical care component of the consumer price index for the previous fiscal year as calculated by United States Bureau of Labor Statistics.
 (ii)RoundingIf the amount of any increase under clause (i) is not a multiple of $10, such increase shall be rounded to the next lowest multiple of $10..
